MCDERMOTT WILL & EMERY LLP
Darren Azman
340 Madison Avenue
New York, New York 10173
Telephone: (212) 547-5400
Facsimile: (212) 547-5444

Counsel to MiracleFeet

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                           Chapter 11

WONDERWORKS, INC.,                               Case No. 16-13607 (MKV)

                          Debtor.

                      NOTICE OF WITHDRAWAL OF APPEARANCE
                   AND REQUEST FOR REMOVAL FROM SERVICE LISTS

              PLEASE TAKE NOTICE that the undersigned counsel, having previously filed a

Notice of Appearance and Request for Service of Papers (Docket No. 384), hereby withdraws

his appearance on behalf of MiracleFeet in the above-captioned bankruptcy case, and requests that

he be removed from all service lists in the above-captioned proceedings.

Dated: New York, New York
       April 8, 2020                          Respectfully Submitted,

                                              MCDERMOTT WILL & EMERY LLP

                                               /s/ Darren Azman
                                              Darren Azman
                                              340 Madison Avenue
                                              New York, New York 10173-1922
                                              Telephone: (212) 547-5400
                                              Facsimile: (212) 547-5444

                                              Counsel to MiracleFeet




 DM_US 167667506-1.104360.0011
